DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wave spring, biasing member, and cantilevered spring must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ichikawa et al. (US 2009/0118575 A1).
Regarding claim 1, Ichikawa disclose a medical system comprising: an insertion device (10) including an insertion device handle (15) having a proximal portion and a distal portion and a delivery shaft (14) extending from the distal portion; a medical device (110; Figs. 22-23) including a spool (135/133) and a medical device handle (134/111) with a central opening (interior of 117; Fig. 24), wherein the spool (135/133) and the medical device handle (134/111) are rotatably movable to one another and form a channel (Fig. 23); and an adaptor(85; par. [0150]) coupleable to a portion of the 
Regarding claim 2, Ichikawa discloses the medical system of claim 1, wherein the medical device (110) includes a coiled element (143/operation wire of 140; par. [0045] and [0047]) at least partially positioned in the channel between the spool (135/133) and the medical device handle (134/111; Fig. 23), and wherein relative rotation of the spool and the medical device handle extends or retracts the coiled element (par. [0153]).
Regarding claim 3, Ichikawa discloses the medical system of claim 2, wherein the coiled element (143/operation wire of 140) includes an end effector (141; par. [0045] and [0047]), and wherein the coiled element (143/operation wire of 140) is at least partially surrounded by a tube or sheath (143; par. [0045]).
Regarding claim 4, Ichikawa discloses the medical system of claim 3, wherein the spool (135/133) includes a lock element (135a) to secure a proximal end of the coiled element (143/operation wire of 140), and wherein the medical device handle (134/111) includes a guide element (137; par. [0138]; Fig. 23) to guide the coiled element and the tube or sheath from exterior to within the channel.
Regarding claim 5, Ichikawa discloses the medical system of claim 1, wherein the coiled element (143/operation wire of 140) is partially surrounded by a tube (143), and wherein the tube includes a stop element (141) at a distal end of the tube (143).
Regarding claim 8, Ichikawa discloses the medical system of claim 1, wherein a proximal end of the coiled element extends proximal to the medical device to be coupled to an additional medical device (142; Figs. 23 and 24).
Regarding claim 11, Ichikawa discloses the medical system of claim 1, wherein the spool (135/133) includes a crank with a throughhole (137; Fig. 23), and wherein the crank further includes a locking slot (135a) configured to lock the position of a proximal end of the coiled element.
Regarding claim 18, Ichikawa discloses a method of operating a medical system, comprising inserting an insertion device into a patient, wherein the insertion device (10) includes a delivery shaft (14), a deflection mechanism (16), and at least one port (19); coupling a medical device (110; Figs. 22 and 23) to the insertion device (10) via an adaptor (85; par. [0150]), wherein the medical device (110) includes at least a spool (135/133), a handle (134/111), and a coiled element (143/operation wire of 140) at least partially stored between or within the spool and the handle, and wherein coupling the medical device via the adaptor rotatably locks the handle (111) in place; delivering the coiled element (143/operation wire of 140) through the at least one port (19) by rotating the spool (135/133; par. [0153]).
Regarding claim 19, Ichikawa discloses the method of claim 18, further including contemporaneously deflecting a distal end of the delivery shaft (14) by acting on the deflection mechanism (16) and further delivering the coiled element by rotating the spool (par. [0153]).
Regarding claim 20, Ichikawa discloses the method of claim 18, wherein the coiled element (143/operation wire of 140) includes an end effector (141) coupled to a .
Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US 2014/0088497 A1).
Regarding claim 13, Campbell discloses a medical device comprising: a rotatable spool element (52a/74a) including a plurality of spool teeth (teeth of 74a; Fig. 4); a handle element (72) including a plurality of handle teeth (teeth of 72; Fig. 4); a biasing member (76; Figs. 6A-6B) between the spool teeth and the handle teeth; a rotatable control knob (50a) movable relative to the spool element  (52a/74a) and positioned on the opposite side of the spool element (52a/74a) from the biasing member (76); and a coiled element (60a/60b) including a sheath (par. [0023] – Bowden cable with outer sheath) surrounding at least a portion of a drive wire (60a/60b), wherein a distal end of the drive wire is coupled to an end effector (34/32; par. [0023]), wherein the spool element (52a/74a) or the handle element form a channel to house at least a portion of the coiled element (60a/60b; Fig. 5).
Regarding claim 14, Campbell discloses the medical device of claim 13, wherein rotation of the spool element (52a/74a) relative to the handle element (72) extends or retracts the coiled element (60a/60b) from the channel (Fig. 5).
Regarding claim 15, Campbell discloses the medical device of claim 13, wherein compression of the medical device in a direction perpendicular to a plane of rotation of 
Regarding claim 16, Campbell discloses the medical device of claim 15, wherein, when the medical device is compressed, rotation of the control knob relative (50a) to the spool element (52a/74a) extends or retracts the end effector from within the sheath.
Regarding claim 17, Campbell discloses the medical device of claim 13, wherein the biasing member (76) is a cantilevered spring.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, as applied to claim 1 above.
Regarding claim 6, Ichikawa discloses the medical system of claim 1, but does not specifically disclose that the central opening and the post element are octagonal. At .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, as applied to claim 1 above, in view of Long et al. (US 2003/0176880 A1).
Regarding claim 7, Ishikawa discloses the medical system of claim 1, wherein the insertion device (10) includes at least one port (19), but does not specifically disclose wherein the at least one port includes a seal. Long teaches an analogous system wherein the insertion device (10) includes at least one port (32) that includes a seal (34; par. [0038]) in order to allow instruments to pass while providing a gas-tight seal around the instruments (par. [0038]). It would have been obvious to one having ordinary skill in the art to have included a seal on the port of Ishikawa, as taught by .
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, as applied to claim 1 above, in view of Murayama (US 2015/0112131 A1).
Regarding claim 9, Ishikawa discloses the medical system of claim 1, wherein the insertion device (10) includes a deflection knob (16) positioned on the proximal portion of the insertion device handle (15) on an opposite side of the insertion device handle from the adaptor (85); and wherein the system is configured for one handed use, the deflection knob (16) is configured to be operated by a user's thumb, and the medical device (110) is configured to be operated by a user's forefinger. However, Ishikawa does not specifically disclose a deflection lever. Murayama is cited as one of several references that teach deflection of the insertion portion of an endoscope using a deflection lever (Fig. 1). It would have been obvious to one having ordinary skill in the art to have substituted the deflection lever Murayama for the deflection knob of Ishikawa being a simple substitution of one deflection configuration for another having the predictable result of deflecting the distal end of the insertion portion. 
Regarding claim 10, Ishikawa discloses the medical system of claim 1, but does not specifically disclose wherein the post includes a plurality of projections separated by slots, and wherein the medical system further comprises a second medical device stacked on the adaptor. Murayama teaches an analogous post (6) that includes a plurality of projections (11 and 12) separated by slots (spaces between 11 and 12), and wherein a second medical device (par. [0041]) is stacked on the adaptor (6 at 12). 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Ishikawa does not disclose or render obvious the medical system of claim 12 wherein the medical device further includes a plurality of spool teeth positioned on the spool facing the medical device handle, the medical device handle includes a plurality of handle teeth positioned on the medical device handle facing the spool, and wherein a wave spring is positioned between the spool teeth and the handle teeth, in combination with the other elements of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795            

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795